FILED

LJNnED sTArEs DISTRICT count my g 1 2014

FOR THE DISTRICT OF COLUMBIA

Ghlk. U.S. D|s\rlct & Bankniplcy
Gourtlforma D|smct of Culunib|a

En'c Houston,
Plaintiff,
v. Civil Aetion No. 14-0641 (UNA)

Mary D. Andrea et al.,

Defendants.

\¢_/\_/\_/\é\_/\\J\q.¢/\_/§/\_/

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiffs pro se Complaint and
application to proceed in forma pauperis The C0urt will grant the in forma pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule S(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ci`ralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calrfano, 75

F.R.D. 497,493(1).1).